DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.

Response to Amendments
Because the 10/27/2021 claim amendments are partially responsive, the 35 USC 112(b) rejections are withdrawn, except for claim 3, whose rejection is maintained.
Status of Claims: Claims 1-3, 6, 8, and 10-16 are pending. Claims 4-5, 7, and 9 are canceled. Claims 6, 8 and 13-16 are withdrawn as non-elected species (see Restriction/Election section below). Claims 1-3 and 10-12 are subject to examination on the merits.

Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive, for reasons below.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant asserts that the prior art of record fails to teach limitations of the claims as amended (see remarks at 10-13). Because those limitations are introduced through amendment, they are addressed in the art rejection below.
Applicant asserts that HIGASHIJIMA does not teach treating a SOI substrate (remarks at 10). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413 (CCPA 1981); In re Merck & Co., 800 F.2d 1091 (Fed. Cir. 1986).
Applicant asserts that HIGASHIJIMA’s method, applied to a SOI substrate, would create defects in the SOI substrate (remarks at 10). This is not persuasive because it’s addressed to a position not taken in the art rejection. As explained in the 8/5/2021 Final Rejection at para. 29, it would’ve been obvious to apply the method as taught by the combination of HIGASHIJIMA and SATO to treat a SOI substrate.
Applicant asserts that SATO does not teach treating a SOI substrate (remarks at 10). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413 (CCPA 1981); In re Merck & Co., 800 F.2d 1091 (Fed. Cir. 1986).
Applicant asserts that the ENDO reference does not include any teaching or suggestion that would have motivated a person of ordinary skill in the art to modify the method of 
Applicant’s arguments regarding the HUANG reference and the Wikipedia article (remarks at 11-12) have been considered but are moot because the new ground of rejection does not rely on them in the present art rejection.

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A: dispensing of a solution onto the SOI substrate’s back face is performed only when an another solution from an another nozzle in the form of a spray of droplets is dispensed onto the SOI substrate’s front face (as recited by claims 2-3 and 10-12);
Species B: dispensing of a solution onto the SOI substrate’s back face is performed only when a nitrogen cushion is formed on the SOI substrate’s front face (as recited by claims 6, 13, and 15);
Species C: dispensing of a solution onto the SOI substrate’s back face is performed only when an additional solution from an additional nozzle is dispensed onto the SOI substrate’s front face (as recited by claims 8, 14, and 16).
The species are independent or distinct because they are mutually exclusive. For example, claim 1 recites these three species in the alternatives. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Species A, B, and C require different 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with JEFFREY GUNN on 2/21/2022, a provisional election was made WITHOUT traverse to prosecute the invention of Species A (claims 2-3 and 10-12).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6, 8, and 13-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). According to the specification, Figure 3 illustrates a prior-art cleaning sequence. For example, para. 0022 of the specification states that “FIG. 3 is a table showing a standard treatment applied to a substrate in a single wafer cleaner.” As another example, para. 0046 states that “The table of FIG. 3 contains the standard parameters of such a sequence according to the prior art, for example applied to silicon substrates that are exposed or that feature uniform layers (such as oxides for example).” Moreover, para. 0049 and 0050 describe the cleaning sequence as a “standard sequence.”
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “at least one thin layer of silicon having a uniform thickness less than 50 nm and at least one thin layer of an oxide having a thickness less than 50 nm.” Because “at least one” means one or more than one, the specification fails to support the claim having a scope that includes a plurality of the recited thin layers of silicon and a plurality of the recited thin layers of an oxide. 
The specification does not explicitly disclose treating a SOI substrate having a plurality of thin silicon layers and a plurality of thin oxide layers. The specification discusses the thin silicon layer in the singular and the thin oxide layer in the singular. For example, Para. 0005 discusses “a very thin silicon layer.” As another example, Para. 0049-0051 discuss an SOI substrate comprising a thin silicon surface layer and a buried silicon oxide layer. In particular, respectively”; this means there’s one thin silicon layer of 10 nm and one thin oxide layer of 30 nm. Lastly, Para. 0006-07, 0028, 0058, 0062-63, 0068-69, 0074 merely discuss “the silicon surface layer,” without indicating there’s a plurality of such layer.
When the specification does mention “layers,” it’s not discussing the thin silicon layer and the thin oxide layer as recited in the claim, and it’s discussing the layers in the context of a plurality of substrates. For example, Para. 0032 states “For cleaning substrates made of silicon, whether exposed or featuring uniform layers . . . ” and Para. 0046 discusses a prior-art cleaning sequence that’s “applied to silicon substrates that are exposed or that feature uniform layers (such as oxides for example).” But para. 0032 and 0046 discuss the “layers” in the context of a plurality of substrates, and those layers are not the recited thin silicon layer and the recited thin oxide layer. As another example, while para. 0049 states “This process is particularly suitable for fabricating very thin silicon surface layers,” a person having ordinary skill in the art would understand this to mean that the process is for fabricating a plurality of SOI substrates, wherein each SOI substrate has one thin silicon surface layer. Indeed, the next sentence in para. 0049 mentions “silicon surface layer” in the singular. As a third example, para. 0079 states “The process according to the present disclosure is particularly suitable for treating SOI substrates featuring thin (silicon and oxide) layers of less than 50 nm in thickness, and in particular substrates in which the silicon surface layer is less than 20 nm in thickness.” The “layers” here belong to a plurality of SOI substrates and the word “layers” is used to refer to both a thin silicon layer and a thin oxide layer. Indeed, the last phrase refers to “the silicon surface layer” in the singular.

Claims 2-3 and 10-12 are rejected because they depend on claim 1.

Claims 1-3 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “wherein the dispensing of the solution from the nozzle onto the back face of the SOI substrate is performed only when a front face of the SOI substrate is protected via (A) . . . ; or via (B) . . . ; or via (C) . . . ” at lines 7-13. Because the claim recites “the dispensing . . . is performed only when . . . ” and the term “only when” is conventionally used to indicate a conditional statement, it’s unclear whether the recited dispensing step is a requisite step of the claimed method, or merely a contingent step that may or may not be performed in the claimed method.
The specification appears to support the interpretation that the dispensing step is a requisite step, not a contingent step. For example, in each of the three embodiments disclosed in the specification (see fig. 5-7, para. 0059, 0067, 0076), a solution is dispensed onto the SOI substrate’s back face (see fig. 5-7, para. 0066, 0070, 0076). Likewise, the claim language appears to support the same interpretation. Claim 1 only recites three steps: (1) providing a SOI substrate; (2) gripping and rotating the SOI substrate; and (3) dispensing a solution onto the SOI substrate’s treated in a single wafer cleaner. Moreover, claim 10 recites that the dispensing of a solution onto the SOI substrate’s back face is synchronized with the dispensing of another solution onto the SOI substrate’s front face (see also para. 0070, 0072, 0078 of the specification); a person having ordinary skill in the art would understand that “synchronized” indicates timing.
For examination purpose, it’s interpreted that “the dispensing of the solution from the nozzle onto the back face of the SOI substrate” is a requisite step of the claimed method, and the dispensing step is performed while one of the (A), (B), and (C) sub-steps—i.e., dispensing a spray of droplets onto the front face; forming a nitrogen cushion onto the front face; dispensing an additional solution onto the front face—is also performed.
Claim 1 recites “at least one thin layer of silicon having a uniform thickness less than 50 nm” at lines 4-5. It’s unclear what “uniform” means and the specification does not define the term. For example, the term can mean that the layer is singular and unbroken (i.e., lacking any pattern, feature, trench, gate, etc.) and relatively flat across. As another example, the term can mean that the layer is separated into different portions by some pattern, feature, trench, gate, etc. formed on the layer, but the different portions of the layer still have relatively the same thickness. 
The specification only mentions “uniform” at two instances:
Para. 0032: “For cleaning substrates made of silicon, whether exposed or featuring uniform layers, whether structured or without structuring . . . .”
Para. 0046: “ . . . for example applied to silicon substrates that are exposed or that feature uniform layers (such as oxides for example).”
The specification appears to treat “uniform” as the alternative to or opposite of being “exposed,” which may be understood in the semiconductor art to mean radiation exposure, a common 
Claim 3 recites “the other solution” at line 3. There’s insufficient antecedent basis for this term. It should be “the another solution.”
Claims 2 and 10-12 are rejected because they depend on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over HIGASHIJIMA (US PGPUB 20120160275), in view of SATO (Analysis on Threshold Energy of Particle Removal in Spray Cleaning Tech., 41 ECS Trans. 75 (2011), as provided in 9/4/2019 IDS) and MUNAKATA (US PGPUB 20080072926).
Regarding claim 1, HIGASHIJIMA teaches a method of treating a substrate (see, e.g., para. 0086-99) in a single wafer cleaner (apparatus 10, fig. 2A-2B, para. 0033). HIGASHIJIMA’s method comprises: 
providing the substrate (wafer W, para. 0086-99); 
gripping and rotating the substrate using a system (wafer W is retained by retaining plate 30 and rotated, para. 0088-89); 
dispensing a solution from a nozzle (nozzle 60) onto a back face of the substrate (nozzle 60 ejects a spray to the lower surface of wafer W, para. 0095), wherein the dispensing of the solution from the nozzle onto the back face of the substrate (as explained above) is performed only when a front face of the substrate is protected via the dispensing of another solution from another nozzle (nozzle 92) in the form of a spray of droplets onto the front surface of the substrate (the spray to wafer W’s lower surface is performed simultaneously with the start of a liquid droplet treatment of wafer W’s upper surface, in which nozzle 92 supplies droplets to the upper surface, para. 0094-95), wherein the droplets have kinetic energy per unit area (the droplets inherently have this property).
HIGASHIJIMA does not explicitly teach that the kinetic energy per unit area of droplets is “lower than or equal to 30 joules/m2
SATO teaches that droplets having a kinetic energy per unit area of between 4 J/m2 and 12 J/m2—which falls within the claimed range of “lower than or equal to 30 joules/m2”—can be useful for removing particles while minimizing damage to the substrate (see SATO at 78, fig. 2, fig. 5). Given this benefit, a person having ordinary skill in the art would’ve been motivated to modify HIGASHIJIMA’s method to incorporate spraying droplets having the range of kinetic energy per unit area as taught by SATO. 
Additionally, kinetic energy per unit area of droplets is a result-effective variable. For example, SATO teaches that when using droplets to clean a semiconductor substrate, the kinetic energy per unit area of the droplets can affect particle removal and substrate damage (see, e.g., pg 76-77, abstract, summary, fig. 2, 5). Thus, a person having ordinary skill in the art would’ve been motivated to discover an optimal or workable kinetic energy per unit area through routine experimentation. MPEP § 2144.05.II.
The combination of HIGASHIJIMA and SATO does not explicitly teach that the substrate is a “SOI substrate comprising at least one thin layer of silicon having a uniform thickness less than 50 nm and at least one thin layer of an oxide having a thickness less than 50 nm.”
MUNAKATA teaches a method of treating an SOI substrate (see abstract, claim 1, para. 0001, 0040) in a single wafer cleaner (see fig. 2), just like the present application; thus MUNAKATA is analogous. MUNAKATA’s method comprises providing the SOI substrate (SOI wafer 1, fig. 2, para. 0040); rotating the SOI substrate using a system (see cleaning apparatus in fig. 2; see para. 0040, 0042, 0062, 0064, 0086, 0088, spinning the SOI substrate); and dispensing a solution (a cleaning solution mixed with a gas, para. 0040, 0062, 0086) from a 
MUNAKATA teaches the SOI substrate comprises a thin layer of silicon having a thickness less than 50 nm (SOI layer with thickness of 30 nm or less, see para. 0033, 0063; see examples 1-12 in Table 1). A person having ordinary skill in the art would understand that the thin silicon layer has uniform thickness because the SOI substrate is cleaned shortly after delamination (para. 0038) and polishing (para. 0039).
MUNAKATA teaches the SOI substrate comprises a thin layer of an oxide having a thickness of 0.02 to 2.0 μm (see para. 0035; this equals to 20-2000 nm), which overlaps with the claimed range of “less than about 50 nm.” Given this overlap, the claimed range is considered obvious. See MPEP § 2144.05.I.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to apply the method (as taught by the combination of HIGASHIJIMA and SATO) to treat a SOI substrate comprising a thin silicon layer having a uniform thickness less than 50 nm and a thin oxide layer having a thickness less than 50 nm (see MUNAKATA), with reasonable expectation of cleaning the SOI substrate, for several reasons. 
First, a SOI substrate is comparable to the conventional semiconductor substrate. That’s because, like the conventional semiconductor substrate, the SOI substrate (which is just a particular type of semiconductor substrate) is also subject to cleaning by a cleaning solution (see MUNAKATA at para. 0002, 0008). Thus, applying the method (as taught by the combination of HIGASHIJIMA and SATO) to treat a SOI substrate would yield the predictable result of cleaning the SOI substrate.
2 (see SATO). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, applying the method (as taught by the combination of HIGASHIJIMA and SATO) to treat a SOI substrate would yield the predictable result of cleaning the SOI substrate.
Third, the substrate-processing art recognizes the need and desire to sufficiently clean a substrate while minimizing damage to a substrate (see SATO at 78, fig. 2, fig. 5), including a SOI substrate (see MUNAKATA at 0014, 0016, 0041). Indeed, the combination of HIGASHIJIMA and SATO already teaches dispensing droplets at low kinetic energy per unit area, with the benefit of removing particles from the substrate while minimizing damage to the substrate (as explained above). This benefit makes the method (as taught by the combination of HIGASHIJIMA and SATO) suitable for cleaning a variety of substrates, including a SOI substrate with a thin silicon layer (less than 50 nm) and a thin oxide layer (less than 50 nm). Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR, 550 U.S. at 415-421; MPEP § 2143, D. Here, applying the method (as taught by the combination of HIGASHIJIMA and SATO) to clean 
Regarding claim 12, the combination of HIGASHIJIMA, SATO, and MUNAKATA teaches the method of claim 1. As explained above, the combination teaches wherein the dispensing of the solution from the nozzle onto the back face of the SOI substrate is performed only when the front face of the SOI substrate is protected via the dispensing of the another solution from the another nozzle onto the front face of the SOI substrate.
Regarding claim 10, the combination of HIGASHIJIMA, SATO, and MUNAKATA teaches the method of claim 12. The combination teaches wherein the dispensing of the solution from the nozzle onto the back face of the SOI substrate is synchronized with the dispensing of the another solution from the another nozzle onto the front face of the SOI substrate (as explained above, the spray to wafer W’s lower surface is performed simultaneously with the start of a liquid droplet treatment of wafer W’s upper surface).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of HIGASHIJIMA, SATO, and MUNAKATA (as applied to claims 1 and 12), and in view of LU (US PGPUB 20070234951).
Regarding claim 2, the combination of HIGASHIJIMA, SATO, and MUNAKATA teaches the method of claim 12. The combination teaches wherein the dispensing of the another solution from the another nozzle onto the front face of the SOI substrate (as explained above) comprises dispensing a mixture of the another solution and nitrogen gas (HIGASHIJIMA at para. 0094, nozzle 92 supplies a gas-liquid mixture). The another solution flowing from the another 
The combination does not explicitly teach the another solution has a flow rate of “between 0.1 liter per minute and 0.2 liter per minute,” and the N2 gas has a flow rate of “less than or equal to 70 liters per minute.” 
LU teaches a substrate-cleaning method and apparatus that uses a two-fluid nozzle (see abstract), just like the present application; thus LU is analogous. LU teaches that in a two-fluid nozzle where a liquid and a gas are mixed, the liquid (e.g., water) can have a flow rate of about 0.1 to 0.2 L/min (see para. 0027) and the gas (e.g., N2) can have a flow rate of about 9.44 to 84.95 L/min, preferably 26.43 L/min (converted from 20 ft3/hr, 180 ft3/hr, and 56 ft3/hr, respectively, see para. 0027). Thus, LU discloses a liquid flow rate that falls within the claimed range of “between 0.1 liter per minute and 0.2 liter per minute,” and a gas flow rate that falls within the claimed range of “less than or equal to 70 liters per minute.” In short, the claimed ranges are considered obvious in view of LU’s teachings. See MPEP § 2144.05.I.
Moreover, the flow rates of the fluids are result-effective variables. LU teaches that the flow rates of the fluids affect the uniformity of the spray, which can reduce/eliminate damage to the substrate and improve cleaning efficiency (para. 0015, 0026). In particular, the flow rates affect the size and velocity of the droplets (see para. 0006, 0008, 0026, 0029, claims 4 & 23). Thus, a person having ordinary skill in the art would’ve been motivated to discover, through routine experimentation, a workable or optimal flow rate for each fluid when spraying droplets via the nozzle. MPEP § 2144.05.II.
Regarding claim 3, the combination of HIGASHIJIMA, SATO, and MUNAKATA teaches the method of claim 12. The combination teaches wherein the dispensing of the another 
The combination does not explicitly teach the another solution has a flow rate of “between 0.15 liter per minute and 0.2 liter per minute,” and the N2 gas has a flow rate of “less than or equal to 60 liters per minute.” 
As explained above, LU teaches that in a two-fluid nozzle where a liquid and a gas are mixed, the liquid can have a flow rate of about 0.1 to 0.2 L/min and the gas can have a flow rate of about 9.44 to 84.95 L/min, preferably 26.43 L/min (converted from 20 ft3/hr, 180 ft3/hr, and 56 ft3/hr, respectively). Thus, LU discloses a liquid flow rate that overlaps with the claimed range of “between 0.15 liter per minute and 0.2 liter per minute,” and a gas flow rate that falls within the claimed range of “less than or equal to 60 liters per minute.” In short, the claimed ranges are considered obvious in view of LU’s teachings. See MPEP § 2144.05.I.
As explained above, the flow rates of the fluids are result-effective variables, and a person having ordinary skill in the art would’ve been motivated to discover, through routine experimentation, a workable or optimal flow rate for each fluid when spraying droplets via the nozzle. MPEP § 2144.05.II.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of HIGASHIJIMA, SATO, and MUNAKATA (as applied to claims 1 and 12), in further view of ENDO (US PGPUB 20190295862).
Regarding claim 11, the combination of HIGASHIJIMA, SATO, and MUNAKATA teaches the method of claim 12. HIGASHIJIMA teaches collecting the dispensed another solution using a tapered collector (outer cup 56 collects scattered cleaning liquid, para. 0042) arranged in a space peripheral to the substrate (see fig. 2A-2B).
The combination does not explicitly teach “a plurality” of such tapered collectors. The combination also does not explicitly teach “changing a position of each collector only when a rotational speed of the SOI substrate is lower than or equal to 600 revolutions per minute.”
ENDO teaches a substrate processing method, just like the present application; thus ENDO is analogous. ENDO teaches using a plurality of tapered collectors (guards 43, 44, 45, fig. 2, 6A-6C) arranged around the substrate to collect a chemical liquid (see fig. 2, 6A-6C, para. 0099-0109). Having a plurality of guards and switching between them allows for drainage and recovery of the liquid expelled from the substrate (ENDO at, e.g., para. 0007-09, 0035-38).
ENDO teaches that the substrate’s rotational speed is result-effective. Specifically, ENDO teaches switching the guards at a reduced rotational speed of substrate W to decrease the amount/speed of liquid scattering and to suppress contamination inside the processing chamber (para. 0176). Thus, a person having ordinary skill in the art would’ve been motivated to discover the optimal or workable rotational speed through routine experimentation. MPEP § 2144.05.II. Moreover, the application has not shown the criticality of the claimed range of rotational speed.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of HIGASHIJIMA, SATO, and 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including:
US PGPUB 20150200087 to KOBAYASHI (see para. 0079, in a two-fluid nozzle dispensing droplets, the water has a flow rate of 0.1 L/min and the N2 gas has a flow rate of 30 L/min; such flow rates are sufficient to remove particles from the substrate);
US PGPUB 20040235308 to SATO (see para. 0024, in a bi-fluid nozzle, the flow rate of the gas can be reduced to reduce the kinetic energy of the droplet to suppress damage to the substrate);
US PGPUB 20070169793 to SHIMADA (see para. 0083, the water droplets have a kinetic energy corresponding to the flow rate of the nitrogen gas charged into the bi-fluid nozzle);
US PGPUB 20020195128 to SHIBAGAKI
US PGPUB 20040226655 to KAJINO (dispensing a cleaning fluid to the substrate’s front face and dispensing a cleaning fluid to the substrate’s back face at the same time);
US PGPUB 20060286783 to PAPANU (dispensing a cleaning fluid to the substrate’s front face and dispensing a cleaning fluid to the substrate’s back face at the same time);
US PGPUB 20080268617 to THAKUR (dispensing a cleaning fluid to the substrate’s front face and dispensing a cleaning fluid to the substrate’s back face at the same time);
US PGPUB 20050276921 to MIYA (dispensing a cleaning fluid to the substrate’s front face and dispensing a cleaning fluid to the substrate’s back face at the same time);
US PGPUB 20060042651 to VERHAVERBEKE (dispensing a cleaning fluid to the substrate’s front face and dispensing a cleaning fluid to the substrate’s back face at the same time);
US PGPUB 20130167947 NAKANO (dispensing a cleaning fluid to the substrate’s front face and dispensing a cleaning fluid to the substrate’s back face at the same time).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714